Case 2:20-cv-04162-JFW-AFM Document 16 Filed 11/10/20 Page 1 of 1 Page ID #:698



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   JOHNNY ROJAS,                              Case No. 2:20-cv-04162-JFW-AFM
  12
                           Petitioner,
                                                  ORDER ACCEPTING FINDINGS
  13          v.
                                                  AND RECOMMENDATIONS OF
  14   PEOPLE,                                    UNITED STATES MAGISTRATE
                                                  JUDGE
  15
                           Respondent.
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
  18   Habeas Corpus, records on file and the Report and Recommendation of United States
  19   Magistrate Judge. The time for filing Objections to the Report and Recommendation
  20   has passed and Objections have not been received. The Court accepts the findings
  21   and recommendations of the Magistrate Judge.
  22         IT THEREFORE IS ORDERED that Judgment be entered (1) denying the
  23   Petition for Writ of Habeas Corpus; and (2) dismissing the action with prejudice.
  24

  25   DATED: November 10, 2020
  26
                                             ____________________________________
  27
                                                       JOHN F. WALTER
  28                                           UNITED STATES DISTRICT JUDGE
